In an action to recover damages for personal injuries, the defendant Nissan Motor Acceptance Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Mastro, J.), dated March 26, 1996, as denied its motion to limit the damages recoverable against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff, a pedestrian, was injured when she was struck by a vehicle operated by the defendant Gloria A. Tramutolo, who had leased the vehicle, pursuant to a long-term lease, from the defendant Nissan Motor Acceptance Corporation (hereinafter Nissan). We reject Nissan’s contention that vicarious liability under Vehicle and Traffic Law § 388 should be limited to the minimum amount of insurance required pursuant to Vehicle and Traffic Law § 370 (cf., Morris v Snappy Car Rental, 84 NY2d 21). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.